     Case 3:20-cv-02366-JLS-AGS Document 4 Filed 01/07/21 PageID.48 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN DAVID MARTIN,                                 Case No.: 20-CV-2366 JLS (AGS)
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 PROCEED IFP
14   MARLON D. MITCHELL, CHRISTINA
     PURTEE, MARGARITA SERRANO,                         (ECF No. 2)
15
     and DOES 1-50
16                                  Defendants.
17
18
19          Plaintiff John David Martin has filed a Complaint alleging various Constitutional
20   rights and fair credit reporting violations against employees of the San Diego County
21   Department of Child Support Services (ECF No. 1). Plaintiff also filed a Motion for Leave
22   to Proceed in Forma Pauperis (“IFP”) (“Mot.,” ECF No. 2). For the reasons set forth
23   below, the Court DENIES Plaintiff’s Motion to Proceed IFP with leave to pay the filing
24   fee.
25          Under 28 U.S.C. § 1915(a), the Court may authorize a plaintiff to pursue a case
26   without payment of the filing fee. Whether an affiant has satisfied § 1915(a) falls within
27   “the reviewing court[’s] . . . sound discretion.” California Men’s Colony v. Rowland, 939
28   F.2d 854, 858 (9th Cir. 1991), rev’d on other grounds, 506 U.S. 194 (1993). A party need

                                                    1
                                                                             20-CV-2366 JLS (AGS)
     Case 3:20-cv-02366-JLS-AGS Document 4 Filed 01/07/21 PageID.49 Page 2 of 3



 1   not “be absolutely destitute” to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co.,
 2   335 U.S. 331, 339 (1948). “Nonetheless, a plaintiff seeking IFP status must allege poverty
 3   ‘with some particularity, definiteness, and certainty.’” Escobedo v. Applebees, 787 F.3d
 4   1226, 1234 (9th Cir. 2015) (citing United States v. McQuade, 647 F.3d 938, 940 (9th Cir.
 5   1981). “An affidavit in support of an IFP application is sufficient where it alleges that the
 6   affiant cannot pay the court costs and still afford the necessities of life.” Id. “But, the same
 7   even-handed care must be employed to assure that federal funds are not squandered to
 8   underwrite, at public expense, either frivolous claims or the remonstrances of a suitor who
 9   is financially able, in whole or in part, to pull his own oar.” Temple v. Ellerthorp, 586 F.
10   Supp. 848, 850 (D. R.I. 1984).
11         In Escobeda, for example, the filing fees constituted 40% of the plaintiff’s monthly
12   income before factoring in her expenses. Escobedo, 787 F.3d at 1235. Taking into account
13   the plaintiff’s rent and debt payments, the filing fee would have required the entirety of
14   two months’ worth of her remaining funds, meaning that the plaintiff “would have to forgo
15   eating during those sixty days, to save up to pay the filing fee.” Id. Under those
16   circumstances, the Ninth Circuit determined that paying the filing fee would constitute a
17   significant financial hardship to the plaintiff. Id. Accordingly, the court reversed the
18   magistrate judge’s ruling denying the plaintiff IFP status. Id. at 1236.
19         Here, the Court concludes that Plaintiff has not met his burden of demonstrating that
20   payment of the filing fee would constitute an undue financial hardship. The IFP application
21   indicates that Plaintiff’s average monthly income is $3,100 of veteran’s disability
22   compensation. (Mot. at 2, 5.) Plaintiff indicates he has $54 in a checking account and
23   other assets valued at $147. (Id. at 2–3.) Plaintiff also states he is “awaiting a hearing in
24   [his] claim for disability (SSDI).” (Id. at 5.) Plaintiff states his total monthly debts and
25   obligations is $2,783. (Id. at 5.) The amount of money Plaintiff indicates he expects to
26   continue to receive on a monthly basis exceeds his monthly debts and obligations by more
27   than $300. Before factoring in expenses, the filing fee constitutes less than 13% of
28   Plaintiff’s monthly income.

                                                    2
                                                                                  20-CV-2366 JLS (AGS)
     Case 3:20-cv-02366-JLS-AGS Document 4 Filed 01/07/21 PageID.50 Page 3 of 3



 1         Based on this information, the Court finds Plaintiff has not shown he cannot pay the
 2   court costs and still afford the necessities of life. The amount of money Plaintiff indicates
 3   he expects to receive on a monthly basis exceeds his expected monthly debts and
 4   obligations by enough that he could pay the one-time filing fee without impacting his
 5   regular expenses.
 6                                        CONCLUSION
 7         Accordingly, IT IS HEREBY ORDERED that:
 8         1.     Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED;
 9         2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE for failure
10   to prepay the filing fee mandated by 28 U.S.C. §1914(a); and
11         3.      Plaintiff is GRANTED thirty (30) days from the date on which this Order is
12   electronically docketed in which to reopen his case by paying the entire $400 statutory and
13   administrative filing fee.
14         If Plaintiff fails to pay the $400 filing fee in full, this action will remain dismissed
15   without prejudice pursuant to 28 U.S.C. § 1914(a), and without further Order of the Court.
16         IT IS SO ORDERED.
17   Dated: January 7, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                20-CV-2366 JLS (AGS)
